Citation Nr: 0840969	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  98-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a detached retina of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for post traumatic stress disorder (PTSD), 
residuals of injuries of the nose, and a detached retina of 
the left eye.  The decision also declined to reopen a claim 
of service connection for surgical removal of the right 
testicle.  In an October 1998 decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation; the veteran initiated an appeal with regard to 
the rating.  This matter was previously before the Board in 
October 2000 and July 2005.

In October 2000, the Board reopened the claim with regard to 
service connection for surgical removal of the right testicle 
and granted the benefit sought.  No further issue remains on 
appeal regarding the testicle.  The Board remanded the 
remaining claims to the RO for additional development and 
adjudicatory action.

In July 2005, the remaining claims were returned to the Board 
for further appellate consideration.  In that decision, the 
Board determined that no timely substantive appeal had been 
received on the evaluation of PTSD, and dismissed the appeal 
for a lack of jurisdiction.  Further, the Board denied 
service connection for residuals of injuries of the nose.  No 
further issue or controversy remains to be decided on those 
claims.  The issue of service connection for a detached 
retina of the left eye was remanded for additional 
development.  This is the only issue remaining on appeal.

All requested development having been completed, the claim 
has been returned to the Board for further appellate 
consideration.

The Board notes that the Pittsburgh, Pennsylvania, RO 
currently has assumed jurisdiction over the claim, as a 
foreign claim.  It appears, however, that the veteran 
continues to reside in California, and it is his wife who is 
overseas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008 correspondence, following re-certification of 
the appeal to the Board, the veteran submitted an updated 
substantive appeal, in which he requested a personal hearing 
before a Veterans Law Judge at the RO via videoconference.

Under applicable regulation, a hearing on appeal will be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2008).  Because failure to afford the appellant the 
requested hearing would constitute a denial of due process 
and result in any Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2008), this matter must be addressed before the 
Board promulgates a decision.  Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).

Further, as was noted above, although the Pittsburgh, 
Pennsylvania, RO has assumed jurisdiction over the file as a 
foreign case, it appears that the veteran has at all times 
resided in California.  The RO, via the AMC, should resolve 
the question of which RO properly has jurisdiction.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should determine which RO 
properly maintains jurisdiction over the 
file.

2.  The RO should take appropriate steps 
in order to schedule the appellant for a 
personal hearing with a Veterans Law Judge 
of the Board in accordance with his 
request for a videoconference hearing.  
The RO should notify the appellant and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

